DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application 63/060,784 filed 08/04/2020.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	The abstract comprises the phrase, “…are provided,” (see line 1) which can be implied and therefore should be omitted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #S206 of Figure 2.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Publication 2020/0242771) and Fu et al. (U.S. Publication 2019/0295302).
In reference to claim 1, Park et al. discloses a method for image generation and colorization, applied to a computing device (see paragraphs 13, 41 and Figures 3 and 6 wherein 
displaying a drawing board interface (see paragraph 21 and Figure 3 wherein Park et al. discloses the invention utilizes a semantic layout that includes a plurality of tools to enable the user to draw, point, erase, drag, resize or otherwise create, delete and modify regions of an image for semantic layout generation.  Note, it is clear that such a user interface in Park et al. is equivalent to Applicant’s “drawing board interface.”);
obtaining semantic labels of an image to be generated based on user input on the drawing board interface, each semantic label indicating a content of a region in the image to be generated (see paragraphs 21, 38-40 and Figures 3 and #502-506 of Figure 5 wherein Park et al. discloses the user interface allowing for the user to enter and apply labels to a specific region of the image generating a semantic layout.  Park et al. explicitly gives one example of allowing the user to label a background region of an image as “sky.”);
obtaining a color feature of the image to be generated (see paragraphs 17, 40 and Figure #508 of Figure 5 wherein Park et al. discloses the invention associating different labels with different colors and filling in the region  in the image space with the color associated with the selected/current label.  Note, the Examiner interprets that since the specific semantic labels are associated with specific colors in Park et al. that therefore the associated region colors are therefore “features” to be “generated” or “filled” in the image space of Park et al..); and
automatically generating the image using a generative adversarial network (GAN) model according to the semantic labels and the color feature, the color feature being a latent vector input to the GAN model (see paragraphs 25-27, 35, 40, 63-64, Figure 4, #514-518 of Figure 5 and Figure 7 wherein Park et al. discloses providing the semantic layout as input to an image 
	Although Park et al. also discloses the neural network including an image encoder that can encode a real image to a latent representation for generating a mean vector and a variance vector (see at least paragraph 35), Park et al. does not explicitly disclose the GAN accepting a latent vector input as color data.  Fu et al. discloses methods and system for image generation through use of adversarial networks (see paragraph 3).  Fu et al. discloses utilizing segmentation guided generative adversarial networks in generating images which imposes semantic information on the generated images (see paragraph 34).  Fu et al. discloses an example dataset named DeepFashion which renders fashion styles having spatial and attribute-level controllability (see paragraph 169).  Fu et al. discloses the generator accepting as an input latent vector fine details of fashion design such as color shade, skin color and hair color (see paragraph 169 and Figure 18).  Fu et al. discloses rendering images using the generator to provide attribute-specific contents with attribute labels (see paragraph 174 and Figure 19).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the neural network processing techniques of Fu et al. with the image synthesis techniques of Park et al. in order to create high, realistic images by taking into consideration semantic segmentation to consider high-level and instance-specific image data (see at least paragraph 34 of Fu et al.).
	In reference to claims 5 and 14, Park et al. and Fu et al. disclose all of the claim limitations as applied to claims 1 and 11 respectively.  Park et al. discloses providing the semantic layout as input to an image synthesis network (see paragraphs 25-27, 35, Figure 4, 
In reference to claims 6 and 15, Park et al. and Fu et al. disclose all of the claim limitations as applied to claims 5 and 14 respectively.  Park et al. explicitly discloses allowing a use to draw along a path, a boundary for a particular region and labeling such a region with selected text for the type of region (see paragraph 39 and #302, 304, 306 of Figure 3).
In reference to claims 7 and 16, Park et al. and Fu et al. disclose all of the claim limitations as applied to claims 5 and 14 respectively.  Park et al. explicitly discloses providing various tools for drawing in the interface for explicitly creating, erasing, resizing, etc. (see paragraph 21 and #304 of Figure 3) of which the Examiner interprets equivalent to Applicant’s “modifying…”
In reference to claims 8 and 17, Park et al. and Fu et al. disclose all of the claim limitations as applied to claims 5 and 14 respectively.  Park et al. discloses semantic label elements as a semantic palette that enables a user to select or specify a label for a particular region (see paragraph 21 and #306 of Figure 3).  Park et al. discloses further displaying style options that can be selected by the user for application to the image to be generated (see #310 of Figure 3).
In reference to claims 9 and 18, Park et al. and Fu et al. disclose all of the claim limitations as applied to claims 1 and 11 respectively.  Park et al. further discloses displaying a generated image preview in the user interface that gives the user a view of an image that would result from the current region and label selections (see paragraph 21 and #308 of Figure 3).  Note, the preview image in Park et al. at least inherently signifies allowing for modification of labels and regions by the user and the “real-time” updating, via viewing the updated preview 
In reference to claims 10 and 19, Park et al. and Fu et al. disclose all of the claim limitations as applied to claims 9 and 18 respectively.  Park et al. further discloses displaying a generated image preview in the user interface that gives the user a view of an image that would result from the current region and label selections (see paragraph 21 and #308 of Figure 3).  Park et al. explicitly discloses providing various tools for drawing in the interface for explicitly creating, erasing, resizing, etc. (see paragraph 21 and #304 of Figure 3) of which the Examiner interprets equivalent to performing an “undo” type command of which would at least inherently generate a previous version of the image via the real-time display of the preview image (see further paragraph 21).
	In reference to claim 11, claim 11 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the rejection of claim 1 above, claim 11 further recites, “A device for image generation and colorization, comprising: a memory; and a processor coupled to the memory and configured to perform…”  Park et al. discloses the invention implemented via computing devices which comprise a processor and memory (see paragraph 71 and Figure 9).  Fu et al. discloses the neural network implemented via a computing system comprising a processor and memory (see at least paragraph 4).
In reference to claim 20, claim 20 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the rejection of claim 1 above, claim 20 further recites, “A non-transitory computer readable storage medium, storing computer instructions that, when being executed by a processor, causing…”  Park et al. discloses the .

Allowable Subject Matter
Claims 2-4, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barkan et al. (U.S. Publication 2021/0192338)
Barkan et al. discloses machine learning multiple features of an item depicted in images.
Deng et al. (U.S. Publication 2020/0302173)
Deng et al. discloses an image processing device includes a guidance information generator.
Dundar et al. (U.S. Publication 2019/0244060)
Dundar et al. discloses a style transfer neural network for generating stylized synthetic images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/7/22